Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A)	Claims 1-3, 5, 11-12, 15-17, 19, 25-26, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over KUANG (EP 3897058 A1) in view of VAN DER VELDE (US 2021/0258224 A1). 
 	As per claim 1, KUANG teach a method for wireless communications by a user equipment (UE) (KUANG, ¶0008, method for wireless communication by the terminal device or UE) comprising: generating UE assistance information (UAI) indicating whether a cell group (CG) should be setup or released for the UE when operating in a multiple radio dual connectivity (MR-DC) mode (KUANG, ¶0008 and ¶0015, providing or generating overheating assistance information of the terminal device indicating whether SCG or MCG should be configured or setup for the terminal device when operating in MR-DC mode) involving a master cell group (MCG) and a secondary cell group (SCG) (KUANG, ¶0008 and ¶0015, MR-DC scenario or mode includes MCG and SCG);
and signaling the UAI to a network entity (KUANG, ¶0008 and ¶0015, sending message (i.e. signaling) the overheating assistance information of the terminal device to the master node (MN) (i.e. network entity)). 
	However, KUANG does not explicitly teach wherein the UAI indicates a request for the SCG release by specifying a value of zero for a preferred number of carriers.
	In the same field of endeavor, VAN DER VELDE teaches wherein the UAI indicates a request for the SCG release (VAN DER VELDE, ¶0206-207, UE overheating assistance information indicating a request for releasing one cell (i.e. SCG) by disabling FR2) by specifying a value of zero for a preferred number of carriers (VAN DER VELDE, ¶0176 and ¶0182, by specifying a value of “0” for downlink or uplink carrier of a specific frequency region). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of VAN DER VELDE into invention of KUANG in order to control a bandwidth associated with at least one of a first frequency range or a second frequency range based on UE's preference that its power consumption may be reduced.
As per claim 2 as applied to claim 1 above, KUANG further teaches wherein: the UAI indicates whether the SCG should be setup or released (KUANG, ¶0008 and ¶0015, overheating assistance information of the terminal device indicating whether SCG should be configured or setup). 
 	As per claim 3 as applied to claim 2 above, KUANG further teaches wherein the UAI is signaled via a field of a UAI information element (KUANG, ¶0142, an overheating message or signaled (UE assistance information or UAI) carried over information element). 
 	As per claim 5 as applied to claim 3 above KUANG further teaches wherein: the MR-DC mode involves at least a first radio access technology (RAT) and a second RAT (KUANG, ¶0132 and ¶0015, MR-DC scenario or mode involves different radio access technology such as LTE, 5G (i.e. first RAT) or new radio (i.e. second RAT) and future mobile communication technology); and the UAI is signaled via a UE assistance information element of the first RAT (KUANG, ¶0141-142, an overheating message or signaled (UE assistance information or UAI) carried over information element of 5G core network (i.e. first RAT)). 
 	As per claim 11 as applied to claim 2 above KUANG further teaches wherein the UE indicates a request for the SCG setup by specifying, in the UAI, at least one of a preferred number of carriers or maximum aggregated bandwidth (KUANG, ¶0008 and ¶0014-15 modification request for SCG configuration or setup in assistance information of the terminal device specifying a preferred quantity of carriers (i.e. 6) or maximum aggregated bandwidth).
 	As per claim 12 as applied to claim 2 above, KUANG does not explicitly teach wherein the UE indicates the request for SCG release by specifying the value of zero, in the UAI, for maximum aggregated bandwidth.  
 	In the same field of endeavor, VAN DER VELDE teaches wherein the UAI indicates the request for the SCG release (VAN DER VELDE, ¶0206-207, UE overheating assistance information indicating a request for releasing one cell (i.e. SCG) by disabling FR2) by specifying the value of zero for a maximum aggregated bandwidth (VAN DER VELDE, ¶0183-184, by specifying a value of “0” for a maximum aggregated bandwidth). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of VAN DER VELDE into invention of KUANG in order to control a bandwidth associated with at least one of a first frequency range or a second frequency range based on UE's preference that its power consumption may be reduced.
 	As per claim 15, KUANG teaches a method for wireless communications by a network entity (KUANG, ¶0008, method for wireless communication by the Master Node (MN)) comprising: receiving, from a user equipment (UE), UE assistance information (UAI) indicating whether a cell group (CG) should be setup or released for the UE when operating in a multiple radio dual connectivity (MR-DC) mode (KUANG, ¶0008 and ¶0015, receiving from the terminal device overheating assistance information indicating whether SCG or MCG should be configured or setup for the terminal device when operating in MR-DC mode) involving a master cell group (MCG) and a secondary cell group (SCG) (KUANG, ¶0008 and ¶0015, MR-DC scenario or mode includes MCG and SCG); and processing the UAI to setup or release the cell group (KUANG, ¶0008 and ¶0015, processing the overheating assistance information of the terminal device to configure or setup the SCG or MCG). 
	However, KUANG does not explicitly teach wherein the UAI indicates a request for the SCG release by specifying a value of zero for a preferred number of carriers.
	In the same field of endeavor, VAN DER VELDE teaches wherein the UAI indicates a request for the SCG release (VAN DER VELDE, ¶0206-207, UE overheating assistance information indicating a request for releasing one cell (i.e. SCG) by disabling FR2) by specifying a value of zero for a preferred number of carriers (VAN DER VELDE, ¶0176 and ¶0182, by specifying a value of “0” for downlink or uplink carrier of a specific frequency region). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of VAN DER VELDE into invention of KUANG in order to control a bandwidth associated with at least one of a first frequency range or a second frequency range based on UE's preference that its power consumption may be reduced.
 	As per claim 16 as applied to claim 15 above, KUANG further teaches wherein: the UAI indicates whether the SCG should be setup or released (KUANG, ¶0008 and ¶0015, overheating assistance information of the terminal device indicating whether SCG should be configured or setup). 
 	As per claim 17 as applied to claim 15 above, KUANG further teaches wherein the UAI is signaled via a field of a UAI information element (KUANG, ¶0142, an overheating message or signaled (UE assistance information or UAI) carried over information element). 
 	As per claim 19 as applied to claim 17 above KUANG further teaches wherein: the MR-DC mode involves at least a first radio access technology (RAT) and a second RAT (KUANG, ¶0132 and ¶0015, MR-DC scenario or mode involves different radio access technology such as LTE, 5G (i.e. first RAT) or new radio (i.e. second RAT) and future mobile communication technology); and the UAI is signaled via a UE assistance information element of the first RAT (KUANG, ¶0141-142, an overheating message or signaled (UE assistance information or UAI) carried over information element of 5G core network (i.e. first RAT)). 
 	As per claim 25 as applied to claim 16 above KUANG further teaches wherein the UE indicates a request for the SCG setup by specifying, in the UAI, at least one of a preferred number of carriers or maximum aggregated bandwidth (KUANG, ¶0008 and ¶0014-15 modification request for SCG configuration or setup in assistance information of the terminal device specifying a preferred quantity of carriers (i.e. 6) or maximum aggregated bandwidth).
 	As per claim 26 as applied to claim 16 above, KUANG does not explicitly teach wherein the UE indicates the request for SCG release by specifying the value of zero, in the UAI, for maximum aggregated bandwidth.  
 	In the same field of endeavor, VAN DER VELDE teaches wherein the UAI indicates the request for the SCG release (VAN DER VELDE, ¶0206-207, UE overheating assistance information indicating a request for releasing one cell (i.e. SCG) by disabling FR2) by specifying the value of zero for a maximum aggregated bandwidth (VAN DER VELDE, ¶0183-184, by specifying a value of “0” for a maximum aggregated bandwidth). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of VAN DER VELDE into invention of KUANG in order to control a bandwidth associated with at least one of a first frequency range or a second frequency range based on UE's preference that its power consumption may be reduced.
 	As per claim 29, KUANG teaches an apparatus for wireless communications by a user equipment (UE)  (KUANG, ¶0111, apparatus for wireless communication by terminal device) comprising: at least one processor and a memory (KUANG, ¶0111, processor and memory) configured to: generate UE assistance information (UAI) indicating whether a cell group (CG) should be setup or released for the UE when operating in a multiple radio dual connectivity (MR-DC) mode (KUANG, ¶0008 and ¶0015, providing or generating overheating assistance information of the terminal device indicating whether SCG or MCG should be configured or setup for the terminal device when operating in MR-DC mode) involving a master cell group (MCG) and a secondary cell group (SCG) (KUANG, ¶0008 and ¶0015, MR-DC scenario or mode includes MCG and SCG); and signal the UAI to a network entity (KUANG, ¶0008 and ¶0015, sending message (i.e. signaling) the overheating assistance information of the terminal device to the master node (MN) (i.e. network entity)). 
	However, KUANG does not explicitly teach wherein the UAI indicates a request for the SCG release by specifying a value of zero for a preferred number of carriers.
	In the same field of endeavor, VAN DER VELDE teaches wherein the UAI indicates a request for the SCG release (VAN DER VELDE, ¶0206-207, UE overheating assistance information indicating a request for releasing one cell (i.e. SCG) by disabling FR2) by specifying a value of zero for a preferred number of carriers (VAN DER VELDE, ¶0176 and ¶0182, by specifying a value of “0” for downlink or uplink carrier of a specific frequency region). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of VAN DER VELDE into invention of KUANG in order to control a bandwidth associated with at least one of a first frequency range or a second frequency range based on UE's preference that its power consumption may be reduced.
 	As per claim 30, KUANG teaches an apparatus for wireless communications by a network entity (KUANG, ¶0111, apparatus for wireless communication by network device (i.e. Master node)) comprising: at least one processor and a memory (KUANG, ¶0111, processor and memory) configured to: receive, from a user equipment (UE), UE assistance information (UAI) indicating whether a cell group (CG) should be setup or released for the UE when operating in a multiple radio dual connectivity (MR-DC) mode (KUANG, ¶0008 and ¶0015, receiving from the terminal device overheating assistance information indicating whether SCG or MCG should be configured or setup for the terminal device when operating in MR-DC mode) involving a master cell group (MCG) and a secondary cell group (SCG) (KUANG, ¶0008 and ¶0015, MR-DC scenario or mode includes MCG and SCG); and process the UAI to setup or release the cell group (KUANG, ¶0008 and ¶0015, process the overheating assistance information of the terminal device to configure or setup the SCG or MCG). 
However, KUANG does not explicitly teach wherein the UAI indicates a request for the SCG release by specifying a value of zero for a preferred number of carriers.
	In the same field of endeavor, VAN DER VELDE teaches wherein the UAI indicates a request for the SCG release (VAN DER VELDE, ¶0206-207, UE overheating assistance information indicating a request for releasing one cell (i.e. SCG) by disabling FR2) by specifying a value of zero for a preferred number of carriers (VAN DER VELDE, ¶0176 and ¶0182, by specifying a value of “0” for downlink or uplink carrier of a specific frequency region). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of VAN DER VELDE into invention of KUANG in order to control a bandwidth associated with at least one of a first frequency range or a second frequency range based on UE's preference that its power consumption may be reduced.
B)	Claims 4, 7, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over KUANG (EP 3897058 A1) in view of VAN DER VELDE (US 2021/0258224 A1) and further in view of ZHANG (US 20150327280 A1). 
 	As per claim 4 as applied to claim 3 above, KUANG in view of VAN DER VELDE does not explicitly teach wherein the UE sends the UAI information element to a radio resource control (RRC) entity of the MCG.  
 	In the same field of endeavor, ZHANG teaches wherein the UE sends the UAI information element to a radio resource control (RRC) entity of the MCG (ZHANG , ¶0045, UE reports or sends the assistance information IE to RRC MeNB/SeNB (i.e. entity) of the MCG). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of ZHANG into invention of KUANG and VAN DER VELDE in order to provide in-device co-existence interference avoidance for a wireless communication device in dual connectivity with a master node and a secondary node (ZHANG, abstract). 
 	As per claim 7 as applied to claim 3 above, KUANG in view of VAN DER VELDE does not explicitly teach wherein: the UAI information element comprises an SCG specific UAI information element signaled to a radio resource control (RRC) entity in the MCG.  
	In the same field of endeavor, ZHANG teaches wherein the UAI information element comprises an SCG specific UAI information element signaled to a radio resource control (RRC) entity in the MCG (ZHANG , ¶0045, UE assistance information IE comprises a new IE tdm-AssistanceInfoSCG to RRC MeNB/SeNB (i.e. entity) of the MCG). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of ZHANG into invention of KUANG and VAN DER VELDE in order to provide in-device co-existence interference avoidance for a wireless communication device in dual connectivity with a master node and a secondary node (ZHANG, abstract). 
As per claim 18 as applied to claim 17 above, KUANG in view of VAN DER VELDE does not explicitly teach wherein the UE sends the UAI information element to a radio resource control (RRC) entity of the MCG.  
 	In the same field of endeavor, ZHANG teaches wherein the UE sends the UAI information element to a radio resource control (RRC) entity of the MCG (ZHANG , ¶0045, UE reports or sends the assistance information IE to RRC MeNB/SeNB (i.e. entity) of the MCG). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of ZHANG into invention of KUANG and VAN DER VELDE in order to provide in-device co-existence interference avoidance for a wireless communication device in dual connectivity with a master node and a secondary node (ZHANG, abstract). 
 	As per claim 21 as applied to claim 17 above, KUANG in view of VAN DER VELDE does not explicitly teach wherein: the UAI information element comprises an SCG specific UAI information element signaled to a radio resource control (RRC) entity in the MCG.  
	In the same field of endeavor, ZHANG teaches wherein the UAI information element comprises an SCG specific UAI information element signaled to a radio resource control (RRC) entity in the MCG (ZHANG , ¶0045, UE assistance information IE comprises a new IE tdm-AssistanceInfoSCG to RRC MeNB/SeNB (i.e. entity) of the MCG). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of ZHANG into invention of KUANG and VAN DER VELDE in order to provide in-device co-existence interference avoidance for a wireless communication device in dual connectivity with a master node and a secondary node (ZHANG, abstract). 
C)	Claims 6, 13-14, 20, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over KUANG (EP 3897058 A1) in view of VAN DER VELDE (US 2021/0258224 A1) and further in view of Xu (US 20200314674 A1). 
 	As per claim 6 as applied to claim 3 above, KUANG in view of VAN DER VELDE does not explicitly teach wherein: the MCG and SCG are of a common radio access technology (RAT); and the UE assistance information is signaled via a UAI information element of the common RAT.  
 	In the same field of endeavor, Xu teaches wherein: the MCG and SCG are of a common radio access technology (RAT) (Xu, ¶0212, MCG and SCG are of a same/common RAT (e.g. both NR)); and the UE assistance information is signaled via a UAI information element of the common RAT (Xu, ¶0134 and ¶0212, UE assistance information is reported via same RAT). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Xu into invention of KUANG and VAN DER VELDE in order to enable the configuration of carrier aggregation and/or dual connectivity with low latency and/or low power consumption.
 	As per claim 13 as applied to claim 2 above, KUANG in view of VAN DER VELDE does not explicitly teach wherein the UE indicates whether the SCG should be setup or not in a message sent as part of a radio resource control (RRC) setup procedure.  
	In the same field of endeavor, Xu teaches wherein the UE indicates whether the SCG should be setup or not in a message sent as part of a radio resource control (RRC) setup procedure (Xu, ¶0134 and ¶0212, SCG setup in the RRC connection setup message). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Xu into invention of KUANG and VAN DER VELDE in order to enable the configuration of carrier aggregation and/or dual connectivity with low latency and/or low power consumption.
 	As per claim 14 as applied to claim 13 above, Xu further teaches wherein the message comprises an RRC setup complete message, an RRC connection setup complete message, an RRC connection resume complete message, or an RRC resume complete message (Xu, ¶0152 and ¶0159-160, RRC connection setup message, RRC connection setup complete message, RRC connection resume process, RRC resume complete process). 
 	As per claim 20 as applied to claim 17 above, KUANG in view of VAN DER VELDE does not explicitly teach wherein: the MCG and SCG are of a common radio access technology (RAT); and the UE assistance information is signaled via a UAI information element of the common RAT.  
 	In the same field of endeavor, Xu teaches wherein: the MCG and SCG are of a common radio access technology (RAT) (Xu, ¶0212, MCG and SCG are of a same/common RAT (e.g. both NR)); and the UE assistance information is signaled via a UAI information element of the common RAT (Xu, ¶0134 and ¶0212, UE assistance information is reported via same RAT). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Xu into invention of KUANG and VAN DER VELDE in order to enable the configuration of carrier aggregation and/or dual connectivity with low latency and/or low power consumption.
 	As per claim 27 as applied to claim 16 above, KUANG in view of VAN DER VELDE does not explicitly teach wherein the UE indicates whether the SCG should be setup or not in a message sent as part of a radio resource control (RRC) setup procedure.  
	In the same field of endeavor, Xu teaches wherein the UE indicates whether the SCG should be setup or not in a message sent as part of a radio resource control (RRC) setup procedure (Xu, ¶0134 and ¶0212, SCG setup in the RRC connection setup message). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Xu into invention of KUANG and VAN DER VELDE in order to enable the configuration of carrier aggregation and/or dual connectivity with low latency and/or low power consumption.
 	As per claim 28 as applied to claim 27 above, Xu further teaches wherein the message comprises an RRC setup complete message, an RRC connection setup complete message, an RRC connection resume complete message, or an RRC resume complete message (Xu, ¶0152 and ¶0159-160, RRC connection setup message, RRC connection setup complete message, RRC connection resume process, RRC resume complete process). 
D)	Claims 8-10 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over KUANG (EP 3897058 A1) in view of VAN DER VELDE (US 2021/0258224 A1) and further in view of ZHANG (US 20150327280 A1) and CHEN (GB 2522665 A). 
 	As per claim 8 as applied to claim 7 above, KUANG in view of VAN DER VELDE and ZHANG does not explicitly teach wherein the UAI information element includes a field that indicates the UAI is specific to the SCG.  
	In the same field of endeavor, CHEN teaches wherein the UAI information element includes a field that indicates the UAI is specific to the SCG (CHEN, page 37, lines 3-11, device assistance information in a suitable information element identifies or specific for the SCG). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of CHEN into invention of KUANG and VAN DER VELDE and ZHANG in order to provide a secondary base station device configured to provide user plane connectivity to a user device whilst control plane connectivity is provided to the user device by a master base station device to reduce interference arising as a result of communicating with said secondary base station device and the coexistence of an interfering signal.
 	As per claim 9 as applied to claim 7 above, KUANG in view of VAN DER VELDE and ZHANG does not explicitly teach wherein, for the SCG release, the UE signals the UAI information element via a specific signal radio bearer to indicate the UAI is specific to the SCG.  
 	In the same field of endeavor, CHEN teaches wherein, for SCG release, the UE signals the UAI information element via a specific signal radio bearer to indicate the UAI is specific to the SCG (CHEN, page 37, lines 3-11 and page 41, lines 28-30, for SeNB (i.e. SCG) release bearer release indication for the device assistance information in a suitable information element identifies the SCG). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of CHEN into invention of KUANG and VAN DER VELDE and ZHANG in order to provide a secondary base station device configured to provide user plane connectivity to a user device whilst control plane connectivity is provided to the user device by a master base station device to reduce interference arising as a result of communicating with said secondary base station device and the coexistence of an interfering signal.
As per claim 10 as applied to claim 7 above, KUANG in view of VAN DER VELDE and ZHANG does not explicitly teach, wherein the UE indicates a request for SCG setup or release via one or more parameter values signaled in the SCG specific UAI information element.  
In the same field of endeavor, CHEN teaches wherein the UE indicates a request for SCG setup or release via one or more parameter values signaled in the SCG specific UAI information element (CHEN, page 35, lines 1-10, denial parameter value of the SeNB 5-2 (i.e. SCG) generates (using its X2 RRC container module 520) and sends an appropriately formatted signaling message (e.g. an X2 RRC container) to the MeNB 5-1 , and includes in this message the IDC configuration parameters for the user device and the SeNB 5-2 includes an "IDC-config" information element (IE) in a suitable RRC message within the X2 signaling). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of CHEN into invention of KUANG and VAN DER VELDE and ZHANG in order to provide a secondary base station device configured to provide user plane connectivity to a user device whilst control plane connectivity is provided to the user device by a master base station device to reduce interference arising as a result of communicating with said secondary base station device and the coexistence of an interfering signal.
 	As per claim 22 as applied to claim 21 above, KUANG in view of VAN DER VELDE and ZHANG does not explicitly teach wherein the UAI information element includes a field that indicates the UAI is specific to the SCG.  
	In the same field of endeavor, CHEN teaches wherein the UAI information element includes a field that indicates the UAI is specific to the SCG (CHEN, page 37, lines 3-11, device assistance information in a suitable information element identifies or specific for the SCG). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of CHEN into invention of KUANG and VAN DER VELDE and ZHANG in order to provide a secondary base station device configured to provide user plane connectivity to a user device whilst control plane connectivity is provided to the user device by a master base station device to reduce interference arising as a result of communicating with said secondary base station device and the coexistence of an interfering signal.
 	As per claim 23 as applied to claim 21 above, KUANG in view of VAN DER VELDE and ZHANG does not explicitly teach wherein, for the SCG release, the UE signals the UAI information element via a specific signal radio bearer to indicate the UAI is specific to the SCG.  
 	In the same field of endeavor, CHEN teaches wherein, for SCG release, the UE signals the UAI information element via a specific signal radio bearer to indicate the UAI is specific to the SCG (CHEN, page 37, lines 3-11 and page 41, lines 28-30, for SeNB (i.e. SCG) release bearer release indication for the device assistance information in a suitable information element identifies the SCG). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of CHEN into invention of KUANG and VAN DER VELDE and ZHANG in order to provide a secondary base station device configured to provide user plane connectivity to a user device whilst control plane connectivity is provided to the user device by a master base station device to reduce interference arising as a result of communicating with said secondary base station device and the coexistence of an interfering signal.
As per claim 24 as applied to claim 21 above, KUANG in view of VAN DER VELDE and ZHANG does not explicitly teach, wherein the UE indicates a request for the SCG setup or release via one or more parameter values signaled in the SCG specific UAI information element.  
In the same field of endeavor, CHEN teaches wherein the UE indicates a request for the SCG setup or release via one or more parameter values signaled in the SCG specific UAI information element (CHEN, page 35, lines 1-10, denial parameter value of the SeNB 5-2 (i.e. SCG) generates (using its X2 RRC container module 520) and sends an appropriately formatted signaling message (e.g. an X2 RRC container) to the MeNB 5-1 , and includes in this message the IDC configuration parameters for the user device and the SeNB 5-2 includes an "IDC-config" information element (IE) in a suitable RRC message within the X2 signaling). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of CHEN into invention of KUANG and VAN DER VELDE and ZHANG in order to provide a secondary base station device configured to provide user plane connectivity to a user device whilst control plane connectivity is provided to the user device by a master base station device to reduce interference arising as a result of communicating with said secondary base station device and the coexistence of an interfering signal.
Conclusion
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIDEH MADANI whose telephone number is (571)272-1249. The examiner can normally be reached Monday through Friday; 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARIDEH MADANI/           Examiner, Art Unit 2643                                                                                                                                                                                             

/JINSONG HU/           Supervisory Patent Examiner, Art Unit 2643